ORDER

PER CURIAM.
AND NOW, this 24th day of May, 2004, upon consideration of the Report and Recommendations of the Disciplinary Board dated March 12, 2004, the Petition for *1134Review, the responses thereto and the Request to Present Oral Argument, the Petition for Review and the Request to Present Oral Argument are denied, and it is hereby
ORDERED that Mark David Frankel be and he is disbarred from the Bar of this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.